Exhibit 10.1
CORRECTIONS CORPORATION OF AMERICA
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN
SECTION 1. PURPOSE.
This plan shall be known as the “Corrections Corporation of America Amended and
Restated 2008 Stock Incentive Plan” (the “Plan”). The purpose of the Plan is to
promote the interests of Corrections Corporation of America, a Maryland
corporation (the “Company”), its Subsidiaries and its stockholders by
(i) attracting and retaining key officers, employees, and directors of, and
consultants to, the Company and its Subsidiaries and Affiliates; (ii) motivating
such individuals by means of performance-related incentives to achieve
long-range performance goals; (iii) enabling such individuals to participate in
the long-term growth and financial success of the Company; (iv) encouraging
ownership of stock in the Company by such individuals; and (v) linking their
compensation to the long-term interests of the Company and its stockholders.
With respect to any awards granted under the Plan that are intended to comply
with the requirements of “performance-based compensation” under Section 162(m)
of the Code, the Plan shall be interpreted in a manner consistent with such
requirements.
SECTION 2. DEFINITIONS.
As used in the Plan, the following terms shall have the meanings set forth
below:
“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.
“Award” shall mean any Option, Stock Appreciation Right, Restricted Share Award,
Restricted Share Unit, Performance Award, Other Stock-Based Award or other award
granted under the Plan, whether singly, in combination or in tandem, to a
Participant by the Committee (or the Board) pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee (or the Board) may
establish or which are required by applicable legal requirements.
“Award Agreement” shall mean any written agreement, contract or other instrument
or document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.
“Board” shall mean the Board of Directors of the Company.
“Change in Control” shall mean, unless otherwise defined in the applicable Award
Agreement, any of the following events:
(1) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned subsidiary thereof or
any employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business);

 

1



--------------------------------------------------------------------------------



 



(2) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination or contested election, or any combination
of the foregoing transactions, less than a majority of the combined voting power
of the then outstanding securities of the Company or any successor company or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction are held in
the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;
(3) during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each Director of the Company
first elected during such period was approved by a vote of at least two-thirds
(2/3rds) of the Directors of the Company then still in office who were
(i) Directors of the Company at the beginning of any such period, and (ii) not
initially (a) appointed or elected to office as result of either an actual or
threatened election and/or proxy contest by or on behalf of a Person other than
the Board, or (b) designated by a Person who has entered into an agreement with
the Company to effect a transaction described in (i) or (ii) above or (iv) or
(v) below;
(4) a complete liquidation or dissolution of the Company; or
(5) the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Committee” shall mean a committee of the Board composed of not less than two
Non-Employee Directors, at least two of whom shall be (i) a “non-employee
director” for purposes of Exchange Act Section 16 and Rule 16b-3 thereunder,
(ii) an “outside director” for purposes of Section 162(m) and the regulations
promulgated under the Code, and each of whom shall be “independent” within the
meaning of the listing standards of the New York Stock Exchange. To the extent
that compensation realized in respect of Awards is intended to be “performance
based” under Section 162(m) of the Code and the Committee is not comprised
solely of individuals who are “outside directors” within the meaning of Section
162(m) of the Code, the Committee may from time to time delegate some or all of
its functions under the Plan to a committee or subcommittee composed of members
that meet the relevant requirements.
“Consultant” shall mean any consultant to the Company or its Subsidiaries or
Affiliates.
“Covered Officer” shall mean at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m); provided, however, that the term
“Covered Officer” shall not include any such individual who is designated by the
Committee, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected not to be such a “covered employee” with respect to
the current taxable year of the Company or the taxable year of the Company in
which the applicable Award will be paid or vested, and (ii) any individual who
is designated by the Committee, in its discretion, at the time of any Award or
at any subsequent time, as reasonably expected to be such a “covered employee”
with respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid or
vested.

 

2



--------------------------------------------------------------------------------



 



“Director” shall mean a member of the Board.
“Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s then current long-term disability plan.
“Employee” shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Fair Market Value” with respect to the Shares, shall mean, for purposes of a
grant of an Award as of any date, (i) the closing sales price of the Shares on
the New York Stock Exchange, or any other such exchange or market as is the
principal trading market for the Shares, on such date, or in the absence of
reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported or (ii) in the event there is no
public market for the Shares on such date, the fair market value as determined,
in good faith and by the reasonable application of a reasonable valuation
method, by the Board or Committee in its sole discretion, and for purposes of a
sale of a Share as of any date, the actual sales price on that date.
“Incentive Stock Option” shall mean an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
“Non-Qualified Stock Option” shall mean an option to purchase Shares from the
Company that is granted under Sections 6 or 10 of the Plan and is not intended
to be an Incentive Stock Option.
“Non-Employee Director” shall mean a member of the Board who is not an officer
or employee of the Company or any Subsidiary or Affiliate.
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.
“Option Price” shall mean the purchase price payable to purchase one Share upon
the exercise of an Option.
“Other Stock-Based Award” shall mean any Award granted under Sections 9 or 10 of
the Plan.
“Participant” shall mean any Employee, Director, Consultant or other person who
receives an Award under the Plan.
“Performance Award” shall mean any Award granted under Section 8 of the Plan.
“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.
“Restricted Share” shall mean any Share granted under Sections 7 or 10 of the
Plan.
“Restricted Share Unit” shall mean any unit granted under Sections 7 or 10 of
the Plan.

 

3



--------------------------------------------------------------------------------



 



“Retirement” shall mean a Participant’s termination of employment in accordance
with the provisions of the Corrections Corporation of America 401(k) Savings and
Retirement Plan on or after such Participant’s Normal Retirement Date, as
defined in such plan.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Section 16” shall mean Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.
“Section 162(m)” shall mean Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.
“Shares” shall mean shares of common stock, $0.01 par value per share, of the
Company.
“Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted under Sections 6 or 10 of the Plan that entitles the holder to receive,
with respect to each Share encompassed by the exercise of such SAR, the amount
determined by the Committee and specified in an Award Agreement. In the absence
of such a determination, the holder shall be entitled to receive, with respect
to each Share encompassed by the exercise of such SAR, the excess of the Fair
Market Value on the date of exercise over the Fair Market Value on the date of
grant.
“Subsidiary” shall mean any Person (other than the Company) of which a majority
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.
“Substitute Awards” shall mean Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.
SECTION 3. ADMINISTRATION.
3.1 Authority of Committee. The Plan shall be administered by the Committee,
which shall be appointed by and serve at the pleasure of the Board; provided,
however, with respect to Awards to Non-Employee Directors, all references in the
Plan to the Committee shall be deemed to be references to the Board. Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority in its discretion to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with Awards; (iv) determine the timing, terms, and conditions of any
Award; (v) accelerate the time at which all or any part of an Award may be
settled or exercised; (vi) determine whether, to what extent, and under what
circumstances, Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vii) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) except to the extent prohibited
by Section 6.2 or any other provision of the Plan, amend or modify the terms of
any Award at or after grant with or without the consent of the holder of the
Award; (x) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (xi) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan, subject to the exclusive authority of the Board under Section 14 hereunder
to amend or terminate the Plan. The exercise of an Option or receipt of an Award
shall be effective only if an Award Agreement shall have been duly executed and
delivered on behalf of the Company following the grant of the Option or other
Award.

 

4



--------------------------------------------------------------------------------



 



3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award.
3.3 Delegation. Subject to the terms of the Plan, the Committee’s charter and
applicable law, the Committee may delegate to one or more officers or managers
of the Company or of any Subsidiary or Affiliate, or to a Committee of such
officers or managers, the authority, subject to such terms and limitations as
the Committee shall determine, to grant Awards to or to cancel, modify or waive
rights with respect to, or to alter, discontinue, suspend or terminate Awards
held by Participants who are not officers or directors of the Company for
purposes of Section 16 or who are otherwise not subject to such Section.
SECTION 4. SHARES AVAILABLE FOR AWARDS.
4.1 Shares Available. Subject to the provisions of Section 4.2 hereof, the stock
to be subject to Awards under the Plan shall be the Shares of the Company and
the maximum aggregate number of Shares with respect to which Awards may be
granted under the Plan shall be 18,000,000, which includes 6,000,000 Shares
initially authorized under the 2008 Corrections Corporation of America 2008
Stock Incentive Plan, adjusted for a two for one stock split in July 2007, plus
an additional 12,000,000 Shares authorized pursuant to this amendment and
restatement. Each Share subject to an Option or SAR shall reduce the aggregate
number of Shares with respect to which Awards may be granted by one Share. For
Awards granted prior to the date on which the Stockholders of the Company
approve this amendment and restatement, each Share issued pursuant to a
Restricted Share Award, Restricted Share Unit Award, Performance Award or Other
Stock-Based Award (including any dividends or dividend equivalents payable in
Shares with respect to such Awards prior to the vesting of such Awards), if the
amounts payable thereunder will be determined by reference to the full value of
a Share, shall reduce the aggregate number of Shares with respect to which
Awards may be granted by three Shares. For Awards granted on or after the date
on which the Stockholders of the Company approve this amendment and restatement,
each Share issued pursuant to a Restricted Share Award, Restricted Share Unit
Award, Performance Award or Other Stock-Based Award (including any dividends or
dividend equivalents payable in Shares with respect to such Awards prior to the
vesting of such Awards), if the amounts payable thereunder will be determined by
reference to the full value of a Share, shall reduce the aggregate number of
Shares with respect to which Awards may be granted by 2.25 Shares.
Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2 hereof, no Participant may receive Options or SARs under the Plan in
any calendar year that, taken together, relate to more than 300,000 Shares. If,
after the effective date of the Plan, any Shares covered by an Award granted
under this Plan, or to which such an Award relates, are forfeited, or if such an
Award otherwise terminates, expires unexercised, is settled in cash or is
canceled, then the Shares covered by such Award, or to which such Award relates,
or the number of Shares otherwise counted against the aggregate number of Shares
with respect to which Awards may be granted, to the extent of any such
forfeiture, termination, expiration, cash settlement or cancellation, shall
again become Shares with respect to which Awards may be granted in accordance
with the formula described above. Notwithstanding the foregoing and anything
contained herein to the contrary, (i) the gross number of Shares issued pursuant
to an Award that is not later forfeited, terminated, expired, settled in cash or
canceled shall be deducted from the total number of Shares available for grant
under this Plan, (ii) any SARs to be settled in Shares shall be counted in full
against the number of Shares available for issuance under the Plan, regardless
of the number of Shares issued upon the settlement of the SARs, and (iii) Shares
that are canceled, tendered or withheld in payment of all or part of the Option
Price or exercise price of an Award or in satisfaction of withholding tax
obligations, and Shares that are reacquired with cash tendered in payment of the
Option Price or exercise price of an Award, shall not be included in or added to
the number of Shares available for grant under the Plan, in each case in
accordance with the formula described above.

 

5



--------------------------------------------------------------------------------



 



4.2 Adjustments. In the event that any unusual or non-recurring transactions,
including an unusual or non-recurring dividend or other distribution (whether in
the form of an extraordinary cash dividend, dividend of Shares, other securities
or other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares, then the
Committee shall in an equitable and proportionate manner (and, as applicable, in
such equitable and proportionate manner as is consistent with Sections 422 and
409A of the Code and the regulations thereunder and with Section 162(m) of the
Code) either: (i) adjust any or all of (1) the aggregate number of Shares or
other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted under the Plan; (2) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards under the Plan, provided
that the number of Shares subject to any Award shall always be a whole number;
(3) the grant or exercise price with respect to any Award under the Plan; and
(4) the limits on the number of Shares or Awards that may be granted to
Participants under the Plan in any calendar year; (ii) provide for an equivalent
award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or
(iii) make provision for a cash payment to the holder of an outstanding Award.
4.3 Substitute Awards. Any Shares issued by the Company as Substitute Awards in
connection with the assumption or substitution of outstanding grants from any
acquired corporation shall not reduce the Shares available for Awards under the
Plan.
4.4 Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of issued Shares which have been reacquired by the Company.
SECTION 5. ELIGIBILITY.
Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10.
SECTION 6. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS.
6.1 Grant. Subject to the provisions of the Plan including, without limitation,
Section 3.3 above and other applicable legal requirements, the Committee shall
have sole and complete authority to determine the Participants to whom Options
and SARs shall be granted, the number of Shares subject to each Award, the
exercise price and the conditions and limitations applicable to the exercise of
each Option and SAR. An Option may be granted with or without a related SAR. A
SAR may be granted with or without a related Option. The grant of an Option or
SAR shall occur when the Committee by resolution, written consent or other
appropriate action determines to grant such Option or SAR for a particular
number of Shares to a particular Participant at a particular Option Price or
Grant Price, as the case may be, or such later date as the Committee shall
specify in such resolution, written consent or other appropriate action. The
Committee shall have the authority to grant Incentive Stock Options, and to
grant Non-Qualified Stock Options. In the case of Incentive Stock Options, the
terms and conditions of such grants shall be subject to and comply with
Section 422 of the Code, as from time to time amended, and any regulations
implementing such statute. A person who has been granted an Option or SAR under
this Plan may be granted additional Options or SARs under the Plan if the
Committee shall so determine; provided, however, that to the extent the
aggregate Fair Market Value (determined at the time the Incentive Stock Option
is granted) of the Shares with respect to which all Incentive Stock Options are
exercisable for the first time by an Employee during any calendar year (under
all plans described in of Section 422(d) of the Code of the Employee’s employer
corporation and its parent and Subsidiaries) exceeds $100,000, such Options
shall be treated as Non-Qualified Stock Options.

 

6



--------------------------------------------------------------------------------



 



6.2 Price. The Committee in its sole discretion shall establish the Option Price
at the time each Option is granted. Except in the case of Substitute Awards, the
Option Price of an Option may not be less than one hundred percent (100%) of the
Fair Market Value of the Shares with respect to which the Option is granted on
the date of grant of such Option. Except with respect to Substitute Awards, SARs
may not be granted at a price less than the Fair Market Value of a Share on the
date of grant. Notwithstanding the foregoing and except as permitted by the
provisions of Section 4.2 and Section 14 hereof, the Committee shall not have
the power to (i) amend the terms of previously granted Options or SARs to reduce
the Option Price of such Options or the grant price of such SARs, or (ii) cancel
such Options or SARS and grant substitute Options or SARs with a lower Option
Price than the canceled Options or a lower grant price than the canceled SARs.
6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.6, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing and except as provided in Section 6.4(a) hereof, no Option or SAR
shall be exercisable after the expiration of ten (10) years from the date such
Option or SAR was granted.
6.4 Exercise.
(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine, subject to Section 6.6 herein, whether an
Option or SAR will be exercisable in full at any time or from time to time
during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine. The Committee may
provide, at or after grant, that the period of time over which an Option, other
than an Incentive Stock Option, or SAR may be exercised shall be automatically
extended if on the scheduled expiration of such Award, the Participant’s
exercise of such Award would violate applicable securities law; provided,
however, that during the extended exercise period the Option or SAR may only be
exercised to the extent such Award was exercisable in accordance with its terms
immediately prior to such scheduled expiration date; provided further, however,
that such extended exercise period shall end not later than thirty (30) days
after the exercise of such Option or SAR first would no longer violate such
laws.
(b) The Committee may impose such conditions with respect to the exercise of
Options or SARs, including without limitation, any relating to the application
of federal, state or foreign securities laws or the Code, as it may deem
necessary or advisable. The exercise of any Option granted hereunder shall be
effective only at such time as the sale of Shares pursuant to such exercise will
not violate any state or federal securities or other laws.
(c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised.

 

7



--------------------------------------------------------------------------------



 



(d) Payment of the Option Price shall be made (i) in cash or cash equivalents,
(ii) at the discretion of the Committee, by transfer, either actually or by
attestation, to the Company of unencumbered Shares previously acquired by the
Participant valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes, such transfer to
be upon such terms and conditions as determined by the Committee, (iii) by a
combination of such cash (or cash equivalents) and such Shares, or (iv) at the
discretion of the Committee and subject to applicable securities laws, by
(A) delivering a notice of exercise of the Option and simultaneously selling the
Shares thereby acquired, pursuant to a brokerage or similar agreement approved
in advance by proper officers of the Company, using the proceeds of such sale as
payment of the Option Price, together with any applicable withholding taxes or
(B) withholding Shares otherwise deliverable to the Participant pursuant to the
Option having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price together with any applicable withholding taxes, subject
to Section 15.5. Until the optionee has been issued the Shares subject to such
exercise, he or she shall possess no rights as a stockholder with respect to
such Shares.
(e) At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.
6.5 Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if
at the time an Option is otherwise to be granted pursuant to the Plan, the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option to be
granted to such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.
6.6 Transferability of Options. Except as provided in this Section 6.6, no
Options or SARs shall be (i) transferable otherwise than by will or the laws of
descent and distribution, or (ii) exercisable during the lifetime of the
Participant by anyone other than the Participant. Non-Qualified Stock Options
granted to a Participant may be transferred by such Participant to a permitted
transferee (as defined below), provided that (i) such Non-Qualified Stock
Options shall be fully vested; (ii) there is no consideration for such transfer
(other than receipt by the Participant of interest in an entity that is a
permitted transferee); (iii) the participant (or such Participant’s estate or
representative) shall remain obligated to satisfy all income or other tax
withholding obligations associated with the exercise of such Non-Qualified Stock
Options; (iv) the Participant shall notify the Company in writing prior to such
transfer and disclose to the Company the name and address of the permitted
transferee and the relationship of the permitted transferee to the Participant;
and (v) such transfer shall be effected pursuant to transfer documents in a form
approved by the Company. A permitted transferee may not further assign or
transfer any such Non-Qualified Stock Options otherwise than by will or the laws
of descent and distribution. Following the transfer of Non-Qualified Stock
Options to a permitted transferee, such Nonqualified Options shall continue to
be subject to the same terms and conditions that applied to them prior to their
transfer by the Participant, except that they shall be exercisable by the
permitted transferee to whom such transfer was made rather than by the
transferring Participant. For the purposes of the Plan, the term “permitted
transferee” means, with respect to a Participant, (i) any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law of
the Participant, including adoptive relationships, and (ii) a trust, partnership
or other entity in which the Participant or the persons described in clause
(i) above have more than fifty percent of the beneficial interest.

 

8



--------------------------------------------------------------------------------



 



SECTION 7. RESTRICTED SHARES AND RESTRICTED SHARE UNITS.
7.1 Grant.
(a) Subject to the provisions of the Plan and other applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Restricted Shares and Restricted Share Units shall be
granted, the number of Restricted Shares and/or the number of Restricted Share
Units to be granted to each Participant, the duration of the period during
which, and the conditions under which, the Restricted Shares and Restricted
Share Units may be forfeited to the Company, and the other terms and conditions
of such Awards; provided, however, that no grant of Restricted Shares or
Restricted Share Unites shall vest in full prior to the third anniversary of the
date of such grant. The Restricted Share and Restricted Share Unit Awards shall
be evidenced by Award Agreements in such form as the Committee shall from time
to time approve, which agreements shall comply with and be subject to the terms
and conditions provided hereunder and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan.
(b) Each Restricted Share and Restricted Share Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Share Unit Award. Such agreement shall set forth a period of time
during which the grantee must remain in the continuous employment (or other
service-providing capacity) of the Company in order for the forfeiture and
transfer restrictions to lapse. If the Committee so determines, the restrictions
may lapse during such restricted period in installments with respect to
specified portions of the Shares covered by the Restricted Share or Restricted
Share Unit Award. The Award Agreement may also, in the discretion of the
Committee, set forth performance or other conditions under which restrictions on
the Shares may lapse or that will subject the Shares to forfeiture and transfer
restrictions, including by reference to those performance goals enumerated in
Section 11 hereof. The Committee may, at its discretion, waive all or any part
of the restrictions applicable to any or all outstanding Restricted Share and
Restricted Share Unit Awards.
7.2 Delivery of Shares and Transfer Restrictions.
(a) At the time of a Restricted Share Award, a certificate representing the
number of Shares awarded thereunder shall be registered in the name of the
grantee. Such certificate shall be held by the Company or any custodian
appointed by the Company for the account of the grantee subject to the terms and
conditions of the Plan, and shall bear such a legend setting forth the
restrictions imposed thereon as the Committee, in its discretion, may determine.
The foregoing to the contrary notwithstanding, the Committee may, in its
discretion, provide that a Participant’s ownership of Restricted Shares prior to
the lapse of any transfer restrictions or any other applicable restrictions
shall, in lieu of such certificates, be evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
agent in the name of the Participant who has received such Award, and
confirmation and account statements sent to the Participant with respect to such
book-entry Shares may bear the restrictive legend referenced in the preceding
sentence. Such records of the Company or such agent shall, absent manifest
error, be binding on all Participants who receive Restricted Share Awards
evidenced in such manner. The holding of Restricted Shares by the Company or
such an escrow holder, or the use of book entries to evidence the ownership of
Restricted Shares, in accordance with this Section 7.2(a), shall not affect the
rights of Participants as owners of the Restricted Shares awarded to them, nor
affect the restrictions applicable to such shares under the Award Agreement or
the Plan, including the transfer restrictions.

 

9



--------------------------------------------------------------------------------



 



(b) Unless otherwise provided in the applicable Award Agreement, the grantee
shall have all rights of a stockholder with respect to the Restricted Shares,
including the right to receive dividends and the right to vote such Shares,
subject to the following restrictions: (i) the grantee shall not be entitled to
delivery of the stock certificate until the expiration of the restricted period
and the fulfillment of any other restrictive conditions set forth in the Award
Agreement with respect to such Shares; (ii) none of the Shares may be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of during such restricted period or until after the fulfillment of any such
other restrictive conditions; and (iii) except as otherwise determined by the
Committee at or after grant, all of the Shares shall be forfeited and all rights
of the grantee to such Shares shall terminate, without further obligation on the
part of the Company, unless the grantee remains in the continuous employment of
the Company for the entire restricted period in relation to which such Shares
were granted and unless any other restrictive conditions relating to the
Restricted Share Award are met. Restricted Share Units shall be subject to
similar transfer restrictions as Restricted Share Awards, except that no Shares
are actually awarded to a Participant who is granted Restricted Share Units on
the date of grant, and such Participant shall have no rights of a stockholder
with respect to such Restricted Share Units until the restrictions set forth in
the applicable Award Agreement have lapsed. Unless otherwise provided in the
applicable Award Agreement, any Shares, any other securities of the Company and
any other property (except for cash dividends) distributed with respect to the
Shares subject to Restricted Share Awards shall be subject to the same
restrictions, terms and conditions as such restricted Shares.
7.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, as the case may be Restricted Share
Units shall be subject to similar transfer restrictions as Restricted Share
Awards, except that no Shares are actually awarded to a Participant who is
granted Restricted Share Units on the date of grant, and such Participant shall
have no rights of a stockholder with respect to such Restricted Share Units
until the restrictions set forth in the applicable Award Agreement have lapsed).
7.4 Payment of Restricted Share Units. Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Share Units shall be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. The
applicable Award Agreement will specify whether a Participant will be entitled
to receive dividend equivalent rights in respect of Restricted Stock Units at
the time of any payment of dividends to stockholders on Shares. If the
applicable Award Agreement specifies that a Participant will be entitled to
receive dividend equivalent rights, (i) the amount of any such dividend
equivalent right shall equal the amount that would be payable to the Participant
as a stockholder in respect of a number of Shares equal to the number of
Restricted Stock Units then credited to the Participant, (ii) any such dividend
equivalent right shall be paid in accordance with the Company’s payment
practices as may be established from time to time and as of the date on which
such dividend would have been

 

10



--------------------------------------------------------------------------------



 



payable in respect of outstanding Shares (and in accordance with Section 409A of
the Code with regard to Awards subject thereto); provided, that no dividend
equivalents shall be paid on unvested Restricted Share Units until such
Restricted Share Units have vested. Except as otherwise determined by the
Committee at or after grant, Restricted Share Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of, and
all Restricted Share Units and all rights of the grantee to such Restricted
Share Units shall terminate, without further obligation on the part of the
Company, unless the grantee remains in continuous employment of the Company for
the entire restricted period in relation to which such Restricted Share Units
were granted and unless any other restrictive conditions relating to the
Restricted Share Unit Award are met.
SECTION 8. PERFORMANCE AWARDS.
8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares (including but not limited to
Restricted Shares and Restricted Share Units), (ii) valued, as determined by the
Committee, in accordance with the achievement of such performance goals during
such performance periods as the Committee shall establish, and (iii) payable at
such time and in such form as the Committee shall determine.
8.2 Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a performance
period commencing prior to implementation of the amendment. No Performance Award
shall have a term in excess of ten (10) years.
8.3 Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Termination of employment prior to the end of any performance period,
other than for reasons of death or Disability, will result in the forfeiture of
the Performance Award, and no payments will be made. Except as otherwise
provided in Section 11 hereof, the Committee may, in its discretion, waive any
performance goals and/or other terms and conditions relating to a Performance
Award. A Participant’s rights to any Performance Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of in any manner, except by will or the laws of descent and distribution, and/or
except as the Committee may determine at or after grant.
SECTION 9. OTHER STOCK-BASED AWARDS.
The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 6 or 7 above and (ii) an Award of Shares
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award. No Other Stock-Based Award shall
have a term in excess of ten (10) years.

 

11



--------------------------------------------------------------------------------



 



SECTION 10. NON-EMPLOYEE DIRECTOR AWARDS.
10.1 The Board may provide that all or a portion of a Non-Employee Director’s
annual retainer, meeting fees and/or other awards or compensation as determined
by the Board, be payable (either automatically or at the election of a
Non-Employee Director) in the form of Non-Qualified Stock Options, Restricted
Shares, Restricted Share Units and/or Other Stock-Based Awards, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director’s service as a member of the Board, and
shall have full power and authority in its discretion to administer such Awards,
subject to the terms of the Plan and applicable law.
10.2 Subject to applicable legal requirements, the Board may also grant Awards
to Non-Employee Directors pursuant to the terms of the Plan, including any Award
described in Sections 6, 7 and 9 above.
SECTION 11. PROVISIONS APPLICABLE TO COVERED OFFICERS AND PERFORMANCE AWARDS.
11.1 Notwithstanding anything in the Plan to the contrary, unless the Committee
determines that a Performance Award to be granted to a Covered Officer should
not qualify as “performance-based compensation” for purposes of Section 162(m),
Performance Awards granted to Covered Officers shall be subject to the terms and
provisions of this Section 11. Accordingly, unless otherwise determined by the
Committee, if any provision of the Plan or any Award Agreement relating to such
an Award does not comply or is inconsistent with Section 162(m), such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee
discretion to increase the amount of compensation otherwise payable to a Covered
Officer in connection with any such Award upon the attainment of the performance
criteria established by the Committee.
11.2 The Committee may grant Performance Awards to Covered Officers based solely
upon the attainment of performance targets related to one or more performance
goals selected by the Committee from among the goals specified below. For the
purposes of this Section 11, performance goals shall be limited to one or more
of the following Company, Subsidiary, operating unit, business segment or
division financial performance measures:

  (a)  
earnings before interest, taxes, depreciation and/or amortization;
    (b)  
operating income or profit;
    (c)  
operating efficiencies;
    (d)  
return on equity, assets, capital, capital employed or investment;
    (e)  
net income;
    (f)  
earnings per share;
    (g)  
utilization;
    (h)  
net investment income;
    (i)  
gross profit;
    (j)  
loan loss ratios;

 

12



--------------------------------------------------------------------------------



 



  (k)  
stock price or total stockholder return;
    (l)  
net asset growth;
    (m)  
debt reduction;
    (n)  
strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, business expansion goals and goals relating to
acquisitions or divestitures; or
    (o)  
any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders’ equity and/or Shares outstanding, or to assets or net
assets. Subject to Section 11.4, the Committee may appropriately adjust any
evaluation of performance under criteria set forth in this Section 11.2 to
exclude any of the following events that occurs during a performance period:
(i) asset impairments or write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs, (v) any extraordinary non-recurring
items as described in Financial Accounting Standard 144 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year, (vi) the effect of adverse governmental or regulatory action, or delays in
governmental or regulatory action; provided, that the Committee commits to make
any such adjustments within the 90 day period set forth in Section 11.4 hereof,
(vii) any event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management, or (viii) any
other similar item selected by the Committee in its sole discretion.
11.3 With respect to any Covered Officer, the maximum annual number of Shares in
respect of which all Performance Awards may be granted under Section 8 of the
Plan is 300,000 and the maximum amount of all Performance Awards that are
settled in cash and that may be granted under Section 8 of the Plan in any year
is $3,500,000.
11.4 To the extent necessary to comply with Section 162(m), with respect to
grants of Performance Awards, no later than 90 days following the commencement
of each performance period (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (1) select the
performance goal or goals applicable to the performance period, (2) establish
the various targets and bonus amounts which may be earned for such performance
period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Covered Officer for such performance
period. Following the completion of each performance period, the Committee shall
certify in writing whether the applicable performance targets have been achieved
and the amounts, if any, payable to Covered Officers for such performance
period. In determining the amount earned by a Covered Officer for a given
performance period, subject to any applicable Award Agreement, the Committee
shall have the right to reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant in its sole discretion to the assessment of individual or
corporate performance for the performance period.

 

13



--------------------------------------------------------------------------------



 



SECTION 12. TERMINATION OF EMPLOYMENT.
The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of employment with
the Company, its Subsidiaries and Affiliates, including a termination by the
Company, by a Participant voluntarily, or by reason of death, Disability or
Retirement, and may provide such terms and conditions in the Award Agreement or
in such rules and regulations as it may prescribe.
SECTION 13. CHANGE IN CONTROL.
The Committee may specify in the applicable Award Agreement at or after grant,
or otherwise by resolution prior to a Change in Control, that all or a portion
of the outstanding Awards shall vest, become immediately exercisable or payable
and have all restrictions lifted upon a Change in Control.
SECTION 14. AMENDMENT AND TERMINATION.
14.1 Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without stockholder approval if (a) such approval is necessary to comply with
any tax or regulatory requirement for which or with which the Board deems it
necessary or desirable to comply or (b) if such amendment, alteration,
suspension, discontinuation or termination constitutes a material revision to
the Plan. For the purpose of the foregoing, a material revision shall be deemed
to include (but shall not be limited to): (i) a material increase in the number
of shares subject to the Plan under Section 4; (ii) an expansion of the types of
Awards under the Plan; (iii) a material expansion of the class of employees,
directors or other participants eligible to participate in the Plan; (iv) a
material extension of the term of the Plan; (v) a material change to the method
of determining the Option Price under the Plan; and (vi) an amendment to
Section 6.2 of the Plan. A material revision shall not include any revision that
curtails rather than expands the scope of the Plan.
14.2 Amendments to Awards. Subject to the restrictions of Section 6.2, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary.
14.3 Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for events described in Section 4.2 hereof) affecting the
Company, any Subsidiary or Affiliate, or the financial statements of the Company
or any Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principles.
14.4 Section 409A Compliance. No Award (or modification thereof) shall provide
for deferral of compensation that does not comply with Section 409A of the Code
unless the Committee, at the time of grant, specifically provides that the Award
is not intended to comply with Section 409A of the Code. Notwithstanding any
provision of this Plan to the contrary, if one or more of the payments or
benefits received or to be received by a Participant pursuant to an Award would
cause the Participant to incur any additional tax or interest under Section 409A
of the Code, the Committee may reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the provisions of Section 409A of the Code, including applying the
appropriate definitions to terms whose meanings in this Plan differ from those
set forth in Section 409A of the Code and the Regulations thereunder, if
necessary for payments hereunder to be permissible payments under Section 409A
of the Code.

 

14



--------------------------------------------------------------------------------



 



SECTION 15. GENERAL PROVISIONS.
15.1 Limited Transferability of Awards. Except as otherwise provided in the
Plan, no Award shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, except by will or the laws
of descent and distribution. No transfer of an Award by will or by laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.
15.2 Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award (excluding Options and SARs) may provide the Participant with dividends
or dividend equivalents, payable in cash, Shares, other securities or other
property on a current or deferred basis. All dividend or dividend equivalents
which are not paid currently may, at the Committee’s discretion, accrue
interest, be reinvested into additional Shares, or, in the case of dividends or
dividend equivalents credited in connection with Performance Awards, be credited
as additional Performance Awards and paid to the Participant if and when, and to
the extent that, payment is made pursuant to such Award.
15.3 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.
15.4 Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary or Affiliate delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
15.5 Withholding. A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other tax-related obligations in respect of an Award, its exercise or any
other transaction involving an Award, or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
Without limiting the generality of the foregoing, the Committee may in its
discretion permit a Participant to satisfy or arrange to satisfy, in whole or in
part, the tax obligations incident to an Award by: (a) electing to have the
Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to the Award (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy required
federal, state local and foreign withholding obligations using the minimum
statutory withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income) and/or (b) tendering to the Company Shares owned by such Participant (or
by such Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company’s or the
Affiliates’ or Subsidiaries’ incurring an adverse accounting charge, based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

15



--------------------------------------------------------------------------------



 



15.6 Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.
15.7 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Shares, Restricted Share Units,
Other Stock-Based Awards or other types of Awards provided for hereunder.
15.8 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.
15.9 No Rights as Stockholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a stockholder in
respect of such Restricted Shares.
15.10 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.
15.11 Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
15.12 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

 

16



--------------------------------------------------------------------------------



 



15.13 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.
15.14 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.
15.15 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
SECTION 16. TERM OF THE PLAN.
16.1 Effective Date. The Plan shall generally be effective for Awards granted
hereunder as of January 1, 2008, and will amend and restate the previous plan as
set forth herein effective as of May 12, 2011 provided it has been approved by
the Board and by the Company’s stockholders. Notwithstanding the foregoing, the
Committee may, in its sole discretion, grant cash-based Performance Awards to
Participants for the 2007 fiscal year, based upon the applicable provisions of
Sections 8 and 11 hereof, prior to January 1, 2008, subject to the approval of
the Plan by the Board and by the Company’s stockholders and provided that any
payment for such cash-based Performance Awards only be made after January 1,
2008.
16.2 Expiration Date. No new Awards shall be granted under the Plan after the
tenth anniversary of the Effective Date. Unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award granted hereunder may,
and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue or terminate any such Award or to waive any conditions or
rights under any such Award shall, continue after the tenth anniversary of the
Effective Date.

 

17